J-S44015-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: S.J., A MINOR          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: S.F., BIRTH MOTHER              :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 532 WDA 2019

                Appeal from the Order Entered March 15, 2019
      In the Court of Common Pleas of Allegheny County Civil Division at
                        No(s): No. CP-02-AP-168-2018


BEFORE: SHOGAN, J., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY SHOGAN, J.:                              FILED OCTOBER 7, 2019

       S.F. (“Mother”) appeals from the order filed on March 15, 2019,

involuntarily terminating her parental rights to her daughter, S.J. (“Child”),

who was born in August of 2005, pursuant to the Adoption Act, 23 Pa.C.S.

§ 2511(a)(2), (5), (8), and (b).1 We affirm.

       The record reveals that Child was removed from Mother’s care on

January 24, 2017, when Child suffered an injury to her head. The injury was

caused when Mother threw a coffee cup at Child. The cup struck Child in the

head, lacerating her scalp and requiring two staples to close the wound.

Mother was arrested as a result of this incident. N.T., 3/6/19, at 94-95. On

____________________________________________


1Child’s father died on June 1, 2007. Trial Court Opinion, 5/10/19, at 1; N.T.,
3/6/19, at 49; Supplement To The Petition For Involuntary Termination Of
Parental Rights (Exhibit – B) Certificate of Death, 2/13/19.
J-S44015-19


August 22, 2018, the Allegheny County Office of Children, Youth, and Families

(“CYF”) filed a petition to involuntarily terminate Mother’s parental rights.

       On March 6, 2019, and March 13, 2019, the trial court conducted

hearings on CYF’s petition.        At these hearings, Jeffrey Eisenberg, Esquire,

represented Mother, and James J. Robertson, Esquire, represented Child.2

       CYF first presented the testimony of Child’s foster mother, J.M., (“Foster

Mother”), via telephone. N.T., 3/6/19, at 4. Foster Mother testified to Child’s

fear during an incident when Child was visiting Mother on Thanksgiving of

2018. Id. at 9, 12. During this incident, Mother’s paramour, R.H., punched

Mother in the chest in front of Child. Id. at 12. Foster Mother also testified

that she believed that Mother had been drinking alcohol. Id. at 12. Further,



____________________________________________


2  In In re Adoption of L.B.M., 161 A.3d 172 (Pa. 2017), our Supreme Court
held that 23 Pa.C.S. § 2313(a) requires courts to appoint counsel to represent
the legal interests of any child involved in a contested involuntarily
termination proceeding. L.B.M., 161 A.3d at 180. The Court explained that
a child’s legal interests are distinct from her best interests. Id. at 174. A
child’s legal interests are synonymous with the child’s preferred outcome; a
child’s best interests must be determined by the court. Id. at 174-175. It
appears from the record that Courtney Potter, Esquire, served as Child’s
Guardian Ad litem (“GAL”) in prior proceedings. Motion for Appointment of
Separate Counsel, 2/7/19. In the GAL’s motion for the appointment of
separate counsel, she noted a potential conflict between Child’s best interests
and legal interests. Id. at ¶4. On February 12, 2019, the trial court granted
the GAL’s motion, and on February 13, 2019, James J. Robertson, Esquire,
entered his appearance as legal counsel for Child. Attorney Robertson has
filed a brief in this Court stating that Child, who was thirteen at the time of
the hearings, took no position regarding termination of Mother’s parental
rights and instead wanted the trial court to decide the matter without Child’s
input. See Child’s Brief, at 2-3 (citing N.T., 3/13/19, at 21).


                                           -2-
J-S44015-19


when Child attempted to join Mother at Child’s maternal grandmother’s house

in December of 2018 for Christmas, Mother upset Child by blaming Child for

“f’ing everything up” and “ruining everything.” Id. at 10, 40. As a result of

this December 2018 incident, Child’s visits with Mother became supervised

and occurred only once per week. Id. at 7-8, 10-11. Foster Mother testified

that Child is concerned about the constant court involvement in her life and

that Child is unwilling to take a position on whether she wishes to be adopted

because she is concerned about Mother’s reaction.            Id. at 13-15.   Foster

Mother stated that Child carries guilt over her fear that Mother could relapse

into alcohol abuse or kill herself if her parental rights are terminated. Id. at

14-15.     Foster Mother testified that Child had been cutting herself and

contemplating suicide, which led to Foster Mother taking Child to the Western

Psychiatric Hospital.      Id. at 15-17.       Child was hospitalized, and she was

released from the hospital on the day prior to the hearing. Id.

       CYF then presented the testimony of Neil Rosenblum, Ph.D., a

psychologist licensed in Pennsylvania, who testified as an expert in child

psychology.      Id. at 43-44.         Dr. Rosenblum opined that a Subsidized

Permanency Legal Custodianship (“SPLC”) was appropriate in this case. N.T.,

3/6/19, at 80.3      He noted that Mother is serving a criminal sentence of

____________________________________________


3In In re Adoption of J.N.M., 177 A.3d 937, 946 n.9 (Pa. Super. 2018), this
Court stated that SPLC is one of the permanency goals the juvenile court may
consider at each permanency review hearing. 42 Pa.C.S. § 6351(f.1)(3).



                                           -3-
J-S44015-19


probation until October of 2019.          Id. at 55.   Dr. Rosenblum testified that

Mother continued to live with R.H. as a roommate, but Mother represented

that she would be moving into an apartment without R.H. on April 1, 2019.

Id. at 56-57. He also stated that the loss of Mother from Child’s life could

cause trauma to Child. Id. at 60-62.

       Next, CYF presented the testimony of Lindsey Hern, the CYF caseworker

assigned to the family. N.T., 3/6/19, at 93. Ms. Hern testified that Mother’s

goals included visiting Child, maintaining sobriety, addressing her involvement

in relationships with domestic violence, and improving her parenting skills.

Id. at 96-98.      Ms. Hern testified that although Mother claimed she had

attended Alcoholics Anonymous, she had not provided proof of her

attendance.       Id. at 101, 104, 123.           Mother also failed to provide




____________________________________________


SPLC is a program that was created in 2001, in which financial support is
provided to families willing to become permanent legal custodians under 42
Pa.C.S. § 6351(f.1)(3), whereby permanent legal custody is transferred to the
dependent child’s legal custodian without requiring the termination of the
parents’ parental rights, and, where deemed appropriate, the trial court may
permit the continued visitation by the dependent child’s parents. J.N.M., 177
A.3d at 946 n.9 (quoting In re B.S., 861 A.2d 974, 977 (Pa. Super. 2004)).
The legal custodian must meet all of the requirements for foster parenthood,
submit to an annual eligibility evaluation, and have the ability to provide for
the child without court supervision. The panel in J.N.M. stated that alternative
permanency arrangements such as an SPLC offer less stability than adoption
because parents may petition the court to attempt to re-gain custody at any
time, but an SPLC may be appropriate in cases where reunification or adoption
is not in the best interest of the child. J.N.M., 177 A.3d at 946 n.9 (citing In
re S.H., 71 A.3d 973, 978 (Pa. Super. 2013)).

                                           -4-
J-S44015-19


documentation of her attendance at psychological counseling or evidence of

treatment for alcohol abuse. Id. at 101, 104, 124-125.

      Finally, Mother testified. N.T., 3/6/19, at 146. Mother claimed that she

was no longer romantically involved with R.H., and the two were merely

roommates. Id. at 156, 158, 178. Mother testified she has remained sober

since a relapse in April of 2018. Id. at 163-165. Mother confirmed that she

remains on probation until October of 2019. Id. at 170. Mother testified that

she found an apartment but had not yet signed a lease. Id. at 157. Mother

also asserted that she sent CYF certificates demonstrating her completion of

classes regarding parenting skills and that she wants to be a parent to Child.

Id. at 169, 175.

      On March 13, 2019, the trial court held a second day of evidentiary

hearings at which CYF presented additional testimony of Foster Mother. N.T.,

3/13/19, at 5.     Foster Mother testified that Child had admitted smoking

marijuana and drinking beer with her maternal cousins when she visited

Mother’s family. Id. at 5-8, 13. Foster Mother expressed her concerns about

such behavior if Child is permitted to visit Mother. Id. at 6.

      On March 15, 2019, the trial court involuntarily terminated Mother’s

parental rights to Child pursuant to the Adoption Act, 23 Pa.C.S. § 2511(a)(2),

(5), (8), and (b). On April 11, 2019, Mother timely filed a notice of appeal

and a concise statement of errors complained of on appeal pursuant to




                                     -5-
J-S44015-19


Pa.R.A.P. 1925(a)(2)(i) and (b). On May 10, 2019, the trial court filed an

opinion pursuant to Pa.R.A.P. 1925(a)(1).

      In her brief on appeal, Mother raises the following issues:

      1. Did the trial court abuse its discretion and/or err as a matter of
      law in granting the petition to involuntarily terminate Mother’s
      parental rights pursuant to 23 Pa.C.S. § 2511(a)(2), (5), and (8)?

      2. Did the trial court abuse its discretion and/or err as a matter of
      law in concluding that CYF met its burden of proving by clear and
      convincing evidence that termination of Mother’s parental rights
      would best serve the needs and welfare of [Child] pursuant to 23
      Pa.C.S. § 2511(b)?

Mother’s Brief, at 5.

      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to accept
      the findings of fact and credibility determinations of the trial court
      if they are supported by the record. In re: R.J.T., 608 Pa. 9, 9
      A.3d 1179, 1190 (Pa. 2010). If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion. Id.; R.I.S., [614 Pa. 275,
      284,] 36 A.3d 567, 572 (Pa. 2011) (plurality opinion)]. As has
      been often stated, an abuse of discretion does not result merely
      because the reviewing court might have reached a different
      conclusion. Id.; see also Samuel Bassett v. Kia Motors
      America, Inc., 613 Pa. 371[, 455], 34 A.3d 1, 51 (Pa. 2011);
      Christianson v. Ely, [575 Pa. 647, 654-655], 838 A.2d 630, 634
      (Pa. 2003). Instead, a decision may be reversed for an abuse of
      discretion     only     upon       demonstration      of     manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. Id.

            As we discussed in R.J.T., there are clear reasons for
      applying an abuse of discretion standard of review in these cases.
      We observed that, unlike trial courts, appellate courts are not

                                      -6-
J-S44015-19


      equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during the
      relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. R.J.T., [608 Pa. at 28-
      30], 9 A.3d at 1190. Therefore, even where the facts could
      support an opposite result, as is often the case in dependency and
      termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial
      judges so long as the factual findings are supported by the record
      and the court’s legal conclusions are not the result of an error of
      law or an abuse of discretion. In re Adoption of Atencio, [539
      Pa. 161, 165,] 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.   In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained, “The standard of clear and convincing evidence

is defined as testimony that is so ‘clear, direct, weighty and convincing as to

enable the trier of fact to come to a clear conviction, without hesitance, of the

truth of the precise facts in issue.’” Id. (quoting In re J.L.C., 837 A.2d 1247,

1251 (Pa. Super. 2003)).

      This Court may affirm the trial court’s termination of parental rights if

any one subsection of Section 2511(a) has been satisfied. In re B.L.W., 843

A.2d 380, 384 (Pa. Super. 2004) (en banc). In our disposition, we focus on

Section 2511(a)(2) and (b), which provide, in relevant part, as follows:

      § 2511. Grounds for involuntary termination




                                      -7-
J-S44015-19


      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                     ***

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary
         for his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot
         or will not be remedied by the parent.

                                     ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

      To satisfy the requirements of Section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following elements:

(1) repeated and continued incapacity, abuse, neglect, or refusal; (2) such

incapacity, abuse, neglect or refusal caused the child to be without essential

parental care, control or subsistence necessary for his physical or mental well-

being; and (3) the causes of the incapacity, abuse, neglect or refusal cannot

or will not be remedied. In Re Adoption of M.E.P., 825 A.2d 1266, 1272

(Pa. Super. 2003).    The grounds for termination of parental rights under

                                     -8-
J-S44015-19


Section 2511(a)(2), due to parental incapacity that cannot be remedied, are

not limited to affirmative misconduct; rather, those grounds may include acts

of refusal as well as incapacity to perform parental duties. In the Interest

of A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002). Nevertheless, parents are

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. Id. at 340. A parent’s vow to cooperate, after

a long period of uncooperativeness regarding the necessity or availability of

services, may be rejected as untimely or disingenuous. Id.

      With regard to Section 2511(b), this Court has stated:

      Once the statutory requirement for involuntary termination of
      parental rights has been established under subsection (a), the
      court must consider whether the child’s needs and welfare will be
      met by termination pursuant to subsection (b). In re D.W., 856
      A.2d 1231, 1234 (Pa. Super. 2004). In this context, the court
      must take into account whether a bond exists between child and
      parent, and whether termination would destroy an existing,
      necessary and beneficial relationship. In re C.S., [761 A.2d 1197,
      1202 (Pa. Super. 2000)].

In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010). This Court has explained

that the focus in terminating parental rights under Section 2511(a) is on the

parent, but under Section 2511(b), the focus is on the child. In re Adoption

of C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008) (en banc). In reviewing the

evidence in support of termination under Section 2511(b), our Supreme Court

has stated as follows:

             [I]f the grounds for termination under subsection (a) are
      met, a court “shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child.” 23 Pa.C.S. § 2511(b). The emotional needs and welfare

                                      -9-
J-S44015-19


        of the child have been properly interpreted to include
        “[i]ntangibles such as love, comfort, security, and stability.” In
        re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M., [533
        Pa. 115, 121, 620 A.2d 481, 485 (Pa. 1993)], this Court held that
        the determination of the child’s “needs and welfare” requires
        consideration of the emotional bonds between the parent and
        child. The “utmost attention” should be paid to discerning the
        effect on the child of permanently severing the parental bond. In
        re K.M., 53 A.3d at 791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, section 2511(b) does not require a formal bonding

evaluation.”     In re Z.P., 994 A.2d at 1121 (internal citations omitted).

Although it is often wise to have a bonding evaluation and make it part of the

certified record, “[t]here are some instances . . . where direct observation of

the interaction between the parent and the child is not necessary and may

even be detrimental to the child.” In re K.Z.S., 946 A.2d 753, 762 (Pa. Super.

2008).

        A parent’s abuse and neglect are likewise a relevant part of this analysis:

        concluding a child has a beneficial bond with a parent simply
        because the child harbors affection for the parent is not only
        dangerous, it is logically unsound. If a child’s feelings were the
        dispositive factor in the bonding analysis, the analysis would be
        reduced to an exercise in semantics as it is the rare child who,
        after being subject to neglect and abuse, is able to sift through
        the emotional wreckage and completely disavow a parent . . . Nor
        are we of the opinion that the biological connection between [the
        parent] and the children is sufficient in of itself, or when
        considered in connection with a child’s feeling toward a parent, to
        establish a de facto beneficial bond exists. The psychological
        aspect of parenthood is more important in terms of the

                                       - 10 -
J-S44015-19


      development of the child and [his or her] mental and emotional
      health than the coincidence of biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations and

quotation marks omitted). Thus, the court may emphasize the safety needs

of the child.   See In re K.Z.S., 946 A.2d at 763 (affirming involuntary

termination of parental rights, despite existence of some bond, where

placement with mother would be contrary to child’s best interests).           “[A]

parent’s basic constitutional right to the custody and rearing of . . . her child

is converted, upon the failure to fulfill . . . her parental duties, to the child’s

right to have proper parenting and fulfillment of [the child’s] potential in a

permanent, healthy, safe environment.” In re B.,N.M., 856 A.2d 847, 856

(Pa. Super. 2004) (internal citations omitted).

      In its May 10, 2019 opinion, the trial court stated as follows:

             Mother first argues in essence that this [c]ourt erred in
      finding grounds to terminate her parental rights. This [c]ourt
      cannot agree. The courts have made clear that grounds for
      termination include not only affirmative misconduct but also
      refusal and incapacity to perform parental duties. See, e.g., In
      re N.A.M., 33 A.3d 95, 100 (Pa. Super. 2011) (examining
      Subsection 2511(a)(2) and reasoning that parents “are required
      to make diligent efforts towards the reasonably prompt
      assumption of full parental responsibilities.”). As set forth in more
      detail above, Mother was given multiple opportunities to improve
      her conduct, but did not do so for more than a period of two years.
      Mother made some progress on her goals, but was living with her
      abuser right up to the time of the hearing, and her protestations
      that she would cut off contact with him were not credible or timely,
      even if true. Mother simply did not demonstrate that within a
      reasonable time she could stay sober and provide a safe
      environment for her daughter or that she had learned enough as
      a parent to avoid damaging and stressing [C]hild.


                                      - 11 -
J-S44015-19


           Mother, after two years, is not nearly in a position to assume
     parental responsibilities. As recently as this past Thanksgiving
     and Christmas, attempts by [Child] to enjoy time with Mother
     ended in fear, anxiety, guilt and an early return to her foster
     family. It is clear to this [c]ourt that [Child] is suffering damage
     from Mother’s conduct and failure to progress further during these
     years and that [Child’s] psychiatric problems are a result of the
     continued and failed efforts to have reasonable and healthy time
     with [Mother]. Accordingly, Mother’s first argument is without
     merit. See, e.g., N.A.M. (affirming termination of a mother’s
     rights under Subsection 2511(a)(2) where mother only showed
     modest compliance over three-year period of dependency of
     children in addressing, among other problems, her issues with
     poor parenting skills, anger management and mental health
     concerns and could not document other claimed participation).

            Mother next contends that this [c]ourt erred in terminating
     her rights to [C]hild because termination would not serve [C]hild’s
     needs and welfare and is detrimental to the valuable bond she
     shares with Mother. Under the law, bonding is assuredly one of
     many factors to consider in making a decision on termination of
     parental rights. E.g., Adoption of J.N.M., 177 A.3d 937, 943-
     44 (Pa. Super. 2018) (wherein the [c]ourt largely relied on the
     testimony of a visitation supervisor). The court must equally
     emphasize [C]hild’s needs for safety and intangibles such as love,
     comfort, security and the stability [C]hild might have with the
     foster family. Id.

            In J.N.M., two children were removed from their mother’s
     care at the ages of 8 and 13 and spent nearly three years in care
     prior to the termination of [their] mother’s rights. Id. at 939. In
     that case, the mother had several problems leading to the
     children’s removal, including substance abuse and a history of
     living in a relationship involving domestic violence. Id. The
     mother there attempted various programs but did not manage to
     live independently or end her involvement with drugs and
     domestic violence, and there were times in which she did not see
     the children for weeks or months. Id. at 940. The mother argued
     that SPLC would be preferable to termination, based in part on the
     children’s ambivalence about the adoption. Id. at 944. The trial
     court nonetheless terminated [the] mother’s rights, and the
     appeals court affirmed. In so doing, the Superior Court noted that
     no formal bonding evaluation was required. Id. As here, the
     court was very troubled by the mother’s behavior in inducing guilt

                                    - 12 -
J-S44015-19


     in the children in that [the] mother told them she would kill herself
     if she did not get them back. Id. at 945.

            Similarly, Mother here has inflamed [Child’s] sense of guilt
     and exaggerated responsibility for Mother’s retention of parental
     rights by telling [Child] she was “f’ing everything up” and “ruining”
     things. This, too, necessarily creates a stressful and unhealthy
     role reversal between parent and child, and [Child] has refused to
     take a position on termination, fearing that seeking adoption
     would cause Mother to relapse or kill herself. See [J.N.M.,] at
     945-46 (regarding testimony in J.N.M. that the mother-daughter
     relationship showed signs of co[-]dependent role reversal). As in
     J.N.M., this foster family testified they intended to keep [Child] in
     therapy, and this matter can be addressed in a therapeutic
     environment, and by all accounts, this foster family provides a
     very safe and positive space for [Child].

            It must be noted that the psychologist testified that [Child]
     would undergo stress and guilt if Mother’s rights were terminated,
     but the [trial court] cannot base its decision on this view for the
     reasons just stated. To this [c]ourt, the concerns regarding who
     feels what should run primarily from Mother to [C]hild, and not in
     the reverse; [Child] demonstrates too much responsibility and
     sense of power over Mother’s feelings whereas Mother does not
     show appropriate concern for [Child]. See also, e.g., N.A.M., 33
     A.3d at 101 (affirming termination of mother’s parental rights,
     observing that the existence of a bond does not preclude
     terminating and recounting testimony indicating that the mother
     whose rights were terminated sometimes indicated to the children
     during pre-termination visits that they were to blame for being in
     care).

           Not only does this [c]ourt find the bond in this case to be
     unhealthy, but based on the facts found by this [c]ourt and recited
     above, it is clear that [Child] has suffered a great deal from the
     addiction and choices Mother made. [Child] has a need for
     physical and emotional safety and the stability to thrive and needs
     parents who can provide stability. Indeed, [Child] has developed
     mental health problems, including depressive and anxiety
     disorders and has engaged in self-mutilation and suffered a recent
     psychiatric hospitalization. The psychologist believed that, if the




                                    - 13 -
J-S44015-19


       foster family moved,[4] [Child] would not have a viable chance at
       continuing her relationship with her [m]other, despite the foster
       mother’s reassurances to the contrary. Tr., Vol. I, at 18-19, 61.
       The [c]ourt found Dr. Rosenblum to be inconsistent on this issue
       and could not accept his view; Dr. Rosenblum himself had to admit
       that a form of permanent legal custody in the foster family would
       not prevent the foster family from moving either, but would allow
       the [c]ourt to then review the matter of the move, id. at 61-62,
       but he also testified that [Child] needs to have the stress of these
       Court reviews lifted from her life. Id. at 60. This [c]ourt, after
       hearing the evidence, concluded that it would serve [C]hild’s
       interest to give [C]hild the finality of adoption, including after
       weighing the psychologist’s opinions in favor of SPLC.2

              2 Importantly, the [c]ourt is not required to use expert
              testimony when evaluating a parental bond. See,
              e.g., In re D.L.B., 166 A.3d 322, 328 (Pa. Super.
              2017).

             [Child] cannot continue in a state of parental and emotional
       limbo and termination of parental rights will serve her needs and
       welfare by getting her past this event so that she can make an
       adjustment before suffering a tragic occurrence or even more
       serious and permanent emotional damage. These conclusions are
       in concert with the findings of this [c]ourt made on the record at
       the close of the hearing. See, e.g., Tr., Vol. II, at 24-25, 27-44.

Trial Court Opinion, 5/10/19, at 10-13.

       After careful review, we agree with the trial court’s conclusions. Child

was subjected to physical violence and exposed to domestic violence between

Mother and R.H. when she was with Mother. However, Mother continues to

cohabitate with her abuser, and Mother struggles with substance abuse.


____________________________________________


4 Foster Mother testified that she and her family would like to relocate out of
state, but they are waiting for the trial court to rule on the petition to terminate
Mother’s parental rights before making plans in this regard. N.T., 3/13/19, at
14-18. The trial court noted its awareness that if Mother’s parental rights
were terminated, Child wanted Foster Mother to adopt her. Id. at 30.

                                          - 14 -
J-S44015-19


Additionally, Mother has failed to present documentation of completing

treatment programs. Child has been removed from Mother’s care for more

than two years, and Mother has failed to remedy the conditions that led to

Child’s removal.    We discern no abuse of discretion in the termination of

Mother’s parental rights pursuant to Subsection 2511(a)(2).

      With respect to Subsection 2511(b), we note that our Supreme Court

has stated that the mere existence of some bond or attachment of a child to

a parent will not necessarily result in the denial of a termination petition, and

that “[e]ven the most abused of children will often harbor some positive

emotion towards the abusive parent.” T.S.M., 71 A.3d at 267 (2013) (quoting

K.K.R.-S., 958 A.2d at 535).      Our Supreme Court stated, “The continued

attachment to the natural parents, despite serious parental rejection through

abuse and neglect, and failure to correct parenting and behavior disorders

which are harming the children cannot be misconstrued as bonding.”) T.S.M.,

71 A.3d at 267 (quoting In re Involuntary Termination of C.W.S.M., 839

A.2d 410, 418 (Pa. Super. 2003)). We conclude that there was sufficient,

competent evidence of record regarding the harmful relationship between

Child and Mother.    Accordingly, involuntarily terminating Mother’s parental

rights will serve Child’s developmental, physical, and emotional needs and

welfare pursuant to Section 2511(b). Z.P., 994 A.2d at 1121.

      For the reasons set forth above, we conclude that the trial court’s

decision to terminate Mother’s parental rights under Subsections 2511(a)(2)


                                     - 15 -
J-S44015-19


and (b) is supported by competent, clear, and convincing evidence. A “child’s

life ‘simply cannot be put on hold in the hope that [a parent] will summon the

ability to handle the responsibilities of parenting.’” Z.P., 994 A.2d at 1125.

Thus, we conclude that the trial court did not abuse its discretion in

terminating the parental rights of Mother pursuant to Section 2511(a)(2) and

(b). Accordingly, we affirm the trial court’s order.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/7/2019




                                     - 16 -